Case 1:18-cv-00378-HG-KSC Document 1 Filed 10/03/18 Page 1 of 4   PageID #: 1




JOSEPH K. KAMELAMELA 2493
Corporation Counsel

LOCKEY WHITE          10487
JOHN MUKAI         5344
Deputies Corporation Counsel
County of Hawaiʻi
Office of the Corporation Counsel
101 Aupuni Street, Suite 325
Hilo, Hawaiʻi 96720
Telephone: (808) 961-8251
Facsimile: (808) 961-8622
Email: Lockey.White@hawaiicounty.gov

Attorneys for Defendants
 HAWAIʻI POLICE DEPARTMENT, PAUL K. FERREIRA, in his official
 and individual capacities, AND HARRY S. KUBOJIRI, in his official and
 individual capacities

                IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I

 JAMI L. HARPER,                       Case No.
                                       (Other Non-Vehicle Tort)
             Plaintiff,
                                     DEFENDANTS HAWAIʻI POLICE
       vs.                           DEPARTMENT, PAUL K. FERREIRA, in
                                     his official and individual capacities, AND
 HAWAIʻI POLICE DEPARTMENT; HARRY S. KUBOJIRI, in his official and
 PAUL K. FERREIRA, in his official individual capacities’ NOTICE OF
 and individual capacities; HARRY S. REMOVAL; DECLARATION OF LOCKEY
 KUBOJIRI, in his official and       E. WHITE; EXHIBIT “A”; CERTIFICATE
 individual capacities; and DOE      OF SERVICE
 DEFENDANTS 1-50,

             Defendants.
Case 1:18-cv-00378-HG-KSC Document 1 Filed 10/03/18 Page 2 of 4         PageID #: 2




DEFENDANTS HAWAIʻI POLICE DEPARTMENT, PAUL K. FERREIRA,
 in his official and individual capacities, AND HARRY S. KUBOJIRI, in his
          official and individual capacities’ NOTICE OF REMOVAL

      Defendants HAWAIʻI POLICE DEPARTMENT (“Defendant HPD”),

Defendant PAUL K. FERREIRA, in his official and individual capacities

(“Defendant Ferreira”) and Defendant HARRY S. KUBOJIRI, in his official and

individual capacities (“Defendant Kubojiri”)(collectively referred to as “County

Defendants”), by and through their undersigned counsel, respectfully show:

      1.     The County Defendants are identified as defendants in the action

denoted as Civil No. 18-1-109K, brought against them in the Circuit Court of the

Third Circuit, State of Hawai‘i, and entitled JAMI L. HARPER vs. HAWAIʻI

POLICE DEPARTMENT; PAUL K. FERREIRA, in his official and individual

capacities; HARRY S. KUBOJIRI, in his official and individual capacities; and

DOE DEFENDANTS 1-50. A true and correct copy of the Complaint filed on

May 23, 2018 (“Complaint”) is attached hereto as Exhibit “A”. The County

Defendants were each served with the Complaint on or about September 13, 2018.

Therefore, pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is filed within

thirty (30) days from the date of service.

      2.     The Complaint seeks damages for alleged discriminatory practices

prohibited by the American with Disabilities Act as adopted by the State of

Hawai‘i and codified in the Hawai‘i Administrative Rules HAR § 12-46-181 and


                                             2
Case 1:18-cv-00378-HG-KSC Document 1 Filed 10/03/18 Page 3 of 4           PageID #: 3




HAR § 12-46-183. The Complaint also seeks a ruling regarding the phrase

“adjudicated as a mental defective” as defined in 27 CFR §478.11 and pursuant to

18 U.S.C. Chapter 44 which, if decided in County Defendants’ favor, would

preclude Plaintiff’s claims and possible remedy of reinstatement. Therefore, the

Complaint raises a federal question pursuant to 28 U.S.C. § 1331 and is subject to

removal pursuant to 28 U.S.C. § 1441.

      3.     This is a civil action brought in the State court of which the United

States Court has original jurisdiction under 28 U.S.C. § 1441 because this action

involves a claim of rights arising under the United States Constitution and a

determination of Federal Law.

      4.     The acts alleged in the Complaint took place in the State of Hawai‘i

therefore, venue is proper.

      5.     The County Defendants deposits herewith the sum of FOUR

HUNDRED AND NO/100 DOLLARS ($400.00), conditioned as required by Act

of Congress, to pay for all costs and disbursements incurred by reason of this

removal proceeding.

      6.     Pursuant to 28 U.S.C. § 1446(a), attached hereto as Exhibit “A” is a

copy of all process, pleadings, and orders served on the County.




                                          3
Case 1:18-cv-00378-HG-KSC Document 1 Filed 10/03/18 Page 4 of 4           PageID #: 4




      WHEREFORE, the County Defendants prays that the above-entitled action

be removed from the Third Circuit Court of the State of Hawai‘i to the United

States District Court for the District of Hawai‘i, in accordance with the provisions

of 28 U.S.C. §§ 1441 and 1446.

      Dated: Hilo, Hawai‘i, October 3, 2018.

                                 HAWAIʻI POLICE DEPARTMENT, PAUL K.
                                 FERREIRA, in his official and individual
                                 capacities, AND HARRY S. KUBOJIRI, in his
                                 official and individual capacities, Defendants

                                 By     /s/ Lockey E. White
                                      LOCKEY E. WHITE
                                      Deputy Corporation Counsel
                                      Their attorney




                                           4
